


109 HR 5619 IH: To extend the patent term for the badge of the American

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5619
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the patent term for the badge of the American
		  Legion, and for other purposes.
	
	
		1.Patent Term Extension for the
			 Badge of the American LegionThe term of a certain design patent numbered
			 54,296 (for the badge of the American Legion) is renewed and extended for a
			 period of 14 years beginning on the date of enactment of this Act, with all the
			 rights and privileges pertaining to such patent.
		
